           Case 7:20-cr-00519-PMH Document 17 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA                                     :
                                                             :
                                                                 RESCHEDULING
v.                                                           :
                                                                 ORDER
                                                             :
Darren Smith                                                 :
                                                                 20 CR 519 (PMH)
                           Defendants.                       :
                                                             :
-------------------------------------------------------------x

        Status conference/ Curcio hearing in this matter has been rescheduled to March 23,

2021 at 2: 00p.m in courtroom 520 at the White Plains Courthouse.


        Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY

courthouse must complete a questionnaire and have his or her temperature taken. The

questionnaire is located on the Court's Completing the questionnaire online and ahead of time

will save time and effort upon entry. Only those individuals who meet the entry requirements

established by the questionnaire will be permitted entry. Please contact Chambers if you do not

meet the requirements.


        Dated: March 10, 2021                          SO ORDERED:



                                                                  Philip M. Halpern, U.S.D.J
